                                                                                           FILED
     Case 2:20-cr-00239-TJH Document 56 Filed 05/19/21 Page 1 of 14 Page   ID #:171
                                                                      CLERK, U.S. DISTRICT COURT



                                                                       05/19/2021
                                                                               CENTRAL DISTRICT OF CALIFORNIA
                                                                                            DM
                                                                                 BY: ___________________ DEPUTY

1

2

3

4

5

6

7

8                                UNITED STATES DISTRICT COURT

9                         FOR THE CENTRAL DISTRICT OF CALIFORNIA

10                                   April 2021 Grand Jury

11   UNITED STATES OF AMERICA,                       CR 20-239(A)-TJH

12               Plaintiff,                          F I R S T
                                                     S U P E R S E D I N G
13               v.                                  I N D I C T M E N T

14   CARLOS ALBERTO ZEA LONDONO,                     [18 U.S.C. § 1349: Conspiracy to
     EUDELIA LOPEZ MARTINEZ,                         Commit Honest Services Mail Fraud;
15   ROGELIO ZAZUETA, and                            18 U.S.C. § 1028(a)(1): Production
     ARESTAKES KHACHIKYAN,                           of Identification Documents
16     aka “Aries,”                                  Without Lawful Authority; 18
                                                     U.S.C. §§ 981, 982 and 1028 and 28
17               Defendants.                         U.S.C. § 2461(c): Criminal
                                                     Forfeiture]
18

19         The Grand Jury charges:
20                                            COUNT ONE
21                                     [18 U.S.C. § 1349]
22                       [DEFENDANTS LONDONO AND LOPEZ MARTINEZ]
23   A.    THE OBJECT OF THE CONSPIRACY
24         1.     Beginning on an unknown date and continuing to on or about
25   January 25, 2017, in Los Angeles County, within the Central District
26   of California, and elsewhere, defendants CARLOS ALBERTO ZEA LONDONO
27   and EUDELIA LOPEZ MARTINEZ conspired with Co-Conspirators Noelia
28   Rivas (“Rivas”), Amanda Rodriguez (“Rodriguez”), and Huel Kennedy
     Case 2:20-cr-00239-TJH Document 56 Filed 05/19/21 Page 2 of 14 Page ID #:172



1    (“Kennedy”), and others known and unknown to the Grand Jury, to,

2    knowingly and with intent to defraud, devise, participate in, and

3    execute a scheme to defraud the California DMV and the citizens of

4    the State of California of their right to the honest services of

5    their public officials by means of bribery, materially false and

6    fraudulent pretenses and representations, and the concealment of

7    material information, in violation of Title 18, United States Code,

8    Sections 1341 and 1346.

9    B.   THE MANNER AND MEANS OF THE CONSPIRACY

10        2.     The object of the conspiracy was carried out, and intended

11   to be carried out, in substance, as follows:

12               a.   Brokers, including defendants LONDONO and LOPEZ

13   MARTINEZ, would identify and solicit people who wanted to obtain a

14   driver’s license issued by the California DMV, but who were unable to

15   pass the necessary tests to legitimately obtain that driver’s

16   license.

17               b.   Brokers, including defendants LONDONO and LOPEZ

18   MARTINEZ, would solicit driver’s license applicants who needed to

19   pass: (1) the written test for an instructional permit, a necessary

20   first step to obtain a California driver’s license; (2) the driving

21   test, a next step to obtaining a California driver’s license; or

22   (3) both.

23               c.   Brokers, including defendants LONDONO and LOPEZ

24   MARTINEZ, would negotiate the price the driver’s license applicants

25   would pay in cash in exchange for fraudulently receiving passing

26   scores on the written test, driving test, or both, in order to obtain

27   a California driver’s license from the California DMV that they were

28   not otherwise eligible to receive.

                                             2
     Case 2:20-cr-00239-TJH Document 56 Filed 05/19/21 Page 3 of 14 Page ID #:173



1               d.    Brokers, including defendants LONDONO and LOPEZ

2    MARTINEZ, would instruct the driver’s license applicants to go to a

3    DMV office.

4               e.    Brokers, including defendants LONDONO and LOPEZ

5    MARTINEZ, would directly or indirectly contact a DMV employee, Co-

6    Conspirator Atanacio “A.T.” Villegas (“Villegas”), and agree to pay

7    Villegas a cash bribe in exchange for obtaining a validly issued

8    California driver’s license without the applicant taking or passing

9    some or all of the necessary tests to legitimately obtain that

10   driver’s license.

11              f.    Brokers, including defendants LONDONO and LOPEZ

12   MARTINEZ, would contact Villegas and provide the personal identifying

13   information for the driver’s license applicant.

14              g.    Villegas, in turn, would solicit the services of, and

15   arrange for the payment of a portion of the cash bribes received from

16   the brokers to, different California DMV employees, including Co-

17   Conspirators Rivas, Rodriguez, and Kennedy, who would make fraudulent

18   entries in the California DMV computer database to indicate that an

19   applicant had passed the required tests, without the applicant

20   actually taking or passing those tests, and would then unlawfully

21   issue an instructional permit and/or driver’s license to the

22   applicant based on the fraudulent entries.

23              h.    Thereafter, Villegas would pay a portion of the cash

24   bribes he had received, or expected to receive, from the brokers,

25   including defendants LONDONO and LOPEZ MARTINEZ, to the other

26   California DMV employees, including Co-Conspirators Rivas, Rodriguez,

27   and Kennedy, in exchange for making the fraudulent entries.

28

                                             3
     Case 2:20-cr-00239-TJH Document 56 Filed 05/19/21 Page 4 of 14 Page ID #:174



1               i.     As a result of the fraudulent entries indicating that

2    an applicant had passed the required tests, the California DMV would

3    ultimately prepare and mail a California driver’s license to the

4    applicant that the applicant was not lawfully entitled to receive.

5    C.   OVERT ACTS

6         3.    On or about the following dates, in furtherance of the

7    conspiracy, and to accomplish its object, defendants LONDONO and

8    LOPEZ MARTINEZ, Co-Conspirators Rivas, Rodriguez, and Kennedy, and

9    others known and unknown to the Grand Jury, committed and willfully

10   caused others to commit the following overt acts, among others, in

11   the Central District of California and elsewhere:

12   CONFIDENTIAL INFORMANT 1

13        Overt Act No. 1:        On or before April 20, 2016, defendants

14   LOPEZ MARTINEZ and LONDONO told an individual who, unbeknownst to

15   them, was working with law enforcement (“CI 1”) that, in exchange for

16   cash, they could obtain a California driver’s license for CI 1.

17        Overt Act No. 2:        On or about April 21, 2016, Co-Conspirator

18   Villegas instructed Co-Conspirators Rivas and Rodriguez to enter

19   passing scores for an instructional permit for CI 1.

20        Overt Act No. 3:        On or about April 21, 2016, defendant LOPEZ

21   MARTINEZ drove CI 1 to the Torrance DMV office for the purpose of

22   obtaining a fraudulent instructional permit.

23        Overt Act No. 4:        On or about April 21, 2016, defendant LOPEZ

24   MARTINEZ directed CI 1 to go to a particular DMV service window that

25   was occupied by Rivas.

26        Overt Act No. 5:        On or about April 21, 2016, after CI 1 came

27   to his DMV service window, Co-Conspirator Rivas accessed the

28   California DMV applicant record for CI 1.

                                             4
     Case 2:20-cr-00239-TJH Document 56 Filed 05/19/21 Page 5 of 14 Page ID #:175



1         Overt Act No. 6:        On or about April 21, 2016, Co-Conspirator

2    Rodriguez accessed the record for CI 1, entered a passing score for

3    CI 1 on the Class C law test in the DMV computer system, and issued

4    an instructional permit to CI 1.

5         Overt Act No. 7:        On or about April 21, 2016, Co-Conspirator

6    Villegas paid Co-Conspirators Rivas and Rodriguez cash.

7         Overt Act No. 8:        On or about April 21, 2016, defendant

8    LONDONO accepted an $800 cash payment from CI 1 for obtaining the

9    instructional permit.

10   DMV APPLICANT A.P.M.

11        Overt Act No. 9:        On or before April 20, 2016, defendants

12   LOPEZ MARTINEZ and LONDONO told A.P.M. that, in exchange for cash,

13   they could obtain a California driver’s license for A.P.M.

14        Overt Act No. 10:       On or before April 21, 2016, Co-Conspirator

15   Villegas told Co-Conspirators Rivas and Rodriquez to enter passing

16   scores for an instructional permit for A.P.M.

17        Overt Act No. 11:       On or about April 21, 2016, defendant LOPEZ

18   MARTINEZ drove A.P.M. to the Torrance DMV office to obtain a

19   fraudulent instructional permit.

20        Overt Act No. 12:       On or about April 21, 2016, defendant LOPEZ

21   MARTINEZ directed A.P.M. to go to a particular DMV service window

22   that was occupied by Rivas.

23        Overt Act No. 13:       On or about April 21, 2016, Co-Conspirator

24   Rivas accessed the California DMV applicant record for A.P.M.

25        Overt Act No. 14:       On or about April 21, 2016, Co-Conspirator

26   Rodriguez accessed the applicant record for A.P.M., entered a passing

27   score for A.P.M. on the Class C law test in the DMV database, and

28   issued an instructional permit to A.P.M.

                                             5
     Case 2:20-cr-00239-TJH Document 56 Filed 05/19/21 Page 6 of 14 Page ID #:176



1         Overt Act No. 15:       On or about April 21, 2016, Villegas paid

2    Co-Conspirators Rivas and Rodriguez cash.

3         Overt Act No. 16:       On or about April 21, 2016, defendant

4    LONDONO accepted an $800 cash payment from A.P.M. for obtaining the

5    instructional permit.

6    UNDERCOVER OFFICER 1

7         Overt Act No. 17:       On or about May 5, 2016, Co-Conspirator

8    Villegas told Co-Conspirator Rivas to enter passing scores for tests

9    required for an instructional permit for a person who, unbeknownst to

10   him, was an undercover officer (“UC 1”), using the name David Carlos

11   Cruz.

12        Overt Act No. 18:       On or about May 5, 2016, defendant LOPEZ

13   MARTINEZ met with UC 1 in the parking lot of the Torrance DMV.

14        Overt Act No. 19:       On or about May 5, 2016, defendant LOPEZ

15   MARTINEZ walked into the Torrance DMV with UC 1, and told UC 1 to

16   approach the service window occupied by Co-Conspirator Rivas

17   immediately after the prior customer left that window.

18        Overt Act No. 20:       On or about May 5, 2016, after UC 1

19   approached her window, Co-Conspirator Rivas accessed the DMV

20   applicant record for UC 1, entered a passing score on the Class C law

21   test for UC 1, and issued an instructional permit to UC 1.

22        Overt Act No. 21:       On or about May 5, 2016, defendant LOPEZ

23   MARTINEZ accepted a cash payment of $1,000 from UC 1 in exchange for

24   helping UC 1 obtain the instructional permit.

25        Overt Act No. 22:       On or about May 5, 2016, Co-Conspirator

26   Villegas paid Co-Conspirator Rivas.

27

28

                                             6
     Case 2:20-cr-00239-TJH Document 56 Filed 05/19/21 Page 7 of 14 Page ID #:177



1    CONFIDENTIAL INFORMANT 2

2         Overt Act No. 23:       On or about July 21, 2016, defendant LOPEZ

3    MARTINEZ and an individual who, unbeknownst to her, was working with

4    law enforcement (“CI 2”) met at the Torrance DMV and walked inside

5    together.

6         Overt Act No. 24:       On or about July 21, 2016, defendant LOPEZ

7    MARTINEZ instructed CI 2 to fill out the application for a hazmat

8    endorsement, pay the fee for the hazmat endorsement, and take a photo

9    at the camera window.

10        Overt Act No. 25:       On or about July 21, 2016, defendant LOPEZ

11   MARTINEZ directed CI 2 to go to a particular DMV service window that

12   was occupied by Kennedy.

13        Overt Act No. 26:       On or about July 21, 2016, after CI 2 went

14   to his window, Co-Conspirator Kennedy accessed the DMV applicant

15   records associated with CI 2, waived all of the tests required to

16   legally obtain the hazmat endorsement, and issued a Class A

17   (commercial) driver’s license with a hazmat endorsement to CI 2.

18        Overt Act No. 27:       On or about July 21, 2016, CI 2 and

19   defendant LOPEZ MARTINEZ went outside the Torrance DMV office and

20   defendant LOPEZ MARTINEZ accepted the balance of the cash payment

21   that CI 2 had agreed to pay defendant LOPEZ MARTINEZ to obtain the

22   hazmat endorsement.

23   UNDERCOVER OFFICER 2

24        Overt Act No. 28:       On or about September 26, 2016, defendant

25   LOPEZ MARTINEZ sent a text message to CI 2 about obtaining a driver’s

26   license for a friend, identified as Maria Camacho, who was actually a

27   law enforcement officer acting in an undercover capacity (“UC 2”).

28

                                             7
     Case 2:20-cr-00239-TJH Document 56 Filed 05/19/21 Page 8 of 14 Page ID #:178



1         Overt Act No. 29:       On or about September 26, 2016, defendant

2    LOPEZ MARTINEZ told CI 2 by text that it would cost $1,400 to obtain

3    a driver’s license for UC 2.

4         Overt Act No. 30:       On or about October 5, 2016, defendant LOPEZ

5    MARTINEZ told CI 2 by text that she could not obtain the driver’s

6    license for $1,000, which was the price CI 2 had asked to pay.

7         Overt Act No. 31:       On or about October 5, 2016, after CI 2

8    indicated that UC 2 had $1,200, defendant LOPEZ MARTINEZ agreed by

9    text to obtain the driver’s license for $1,200.

10        Overt Act No. 32:       On or before October 6, 2016, defendant

11   LOPEZ MARTINEZ requested an advance payment of $800 from CI 2.

12        Overt Act No. 33:       On or about October 7, 2016, defendant LOPEZ

13   MARTINEZ and CI 2 met at a restaurant in Long Beach, California, so

14   that defendant LOPEZ MARTINEZ could receive that advance payment.

15        Overt Act No. 34:       On or about October 7, 2016, defendant LOPEZ

16   MARTINEZ accepted $800 in cash as advance payment in exchange for

17   helping UC 2 to obtain a fraudulent driver’s license.

18        Overt Act No. 35:       On or before October 11, 2016, Villegas

19   instructed Rodriguez to enter passing scores for the written test for

20   UC 2.

21        Overt Act No. 36:       On or about October 11, 2016, defendant

22   LOPEZ MARTINEZ met with CI 2 and UC 2 in the parking lot at the

23   Torrance DMV.

24        Overt Act No. 37:       On or about October 11, 2016, defendant

25   LOPEZ MARTINEZ made a phone call to find out what service window UC 2

26   should go to inside the Torrance DMV.

27        Overt Act No. 38:       On or about October 11, 2016, defendant

28   LOPEZ MARTINEZ advised UC 2 to follow her to a particular DMV service

                                             8
     Case 2:20-cr-00239-TJH Document 56 Filed 05/19/21 Page 9 of 14 Page ID #:179



1    window where there was no customer waiting.         Defendant LOPEZ MARTINEZ

2    appeared nervous in conveying the instructions to UC 2 and stated

3    that what they were doing was not legal.

4         Overt Act No. 39:       On or about October 11, 2016, defendant

5    LOPEZ MARTINEZ received instructions over the phone to proceed to

6    window number 10, which was occupied by Co-Conspirator Rodriguez,

7    which she conveyed to UC 2.

8         Overt Act No. 40:       On or about October 11, 2016, Co-Conspirator

9    Rodriguez accessed the DMV applicant record for UC 2, entered a

10   passing score for UC 2 on the Class C law test, and issued an

11   instructional permit to UC 2.

12        Overt Act No. 41:       On or about October 11, 2016, Co-Conspirator

13   Rodriguez handed UC 2 a receipt for the instructional permit, but not

14   the printed instructional permit itself.

15        Overt Act No. 42:       On or about October 11, 2016, defendant

16   LOPEZ MARTINEZ accepted a cash payment of $400 from UC 2 as the

17   balance due for obtaining the instructional permit.

18        Overt Act No. 43:       On or about October 11, 2016, Co-Conspirator

19   Villegas paid Co-Conspirator Rodriguez cash.

20        Overt Act No. 44:       On or about October 11, 2016, defendant

21   LOPEZ MARTINEZ obtained a printout of the instructional permit for UC

22   2.

23        Overt Act No. 45:       On or about October 13, 2016, defendant

24   LOPEZ MARTINEZ met with CI 2 to deliver the printout of the

25   instructional permit for UC 2.       During that meeting, CI 2 told

26   defendant LOPEZ MARTINEZ that she had calmed UC 2 down during the

27   transaction by her experience, and defendant LOPEZ MARTINEZ indicated

28   that they were still taking chances.

                                             9
     Case 2:20-cr-00239-TJH Document 56 Filed 05/19/21 Page 10 of 14 Page ID #:180



1                                       COUNT TWO

2                       [18 U.S.C. §§ 1028(a)(1), 2(a), 2(b)]

3                                 [DEFENDANT ZAZUETA]

4          Between on or about June 26, 2015, and on or about July 22,

5    2015, in Los Angeles County, within the Central District of

6    California, defendant ROGELIO ZAZUETA, knowingly and without lawful

7    authority, willfully caused to be produced, and aided and abetted the

8    production of, an identification document issued by and under the

9    authority of the State of California, namely, one California Driver’s

10   License in the name of E.V.H., which was mailed to E.V.H. on or about

11   July 22, 2015.

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            10
     Case 2:20-cr-00239-TJH Document 56 Filed 05/19/21 Page 11 of 14 Page ID #:181



1                                      COUNT THREE

2                       [18 U.S.C. §§ 1028(a)(1), 2(a), 2(b)]

3                                [DEFENDANT KHACHIKYAN]

4          Between on or about May 25, 2016, and on or about July 26, 2016,

5    in Los Angeles County, within the Central District of California,

6    defendant ARESTAKES KHACHIKYAN, aka “Aries,” knowingly and without

7    lawful authority produced, willfully caused to be produced, and aided

8    and abetted the production of, an identification document issued by

9    and under the authority of the State of California, namely, one

10 California Driver’s License in the name of K.C., which was mailed to

11   K.C. on or about July 26, 2016.

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            11
     Case 2:20-cr-00239-TJH Document 56 Filed 05/19/21 Page 12 of 14 Page ID #:182



1                              FORFEITURE ALLEGATION ONE

2               [18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c)]

3          1.   Pursuant to Rule 32.2 of the Federal Rules of Criminal

4    Procedure, notice is hereby given that the United States of America

5    will seek forfeiture as part of any sentence, pursuant to Title 18,

6    United States Code, Section 981(a)(1)(C) and Title 28, United States

7    Code, Section 2461(c), in the event of any defendant’s conviction of

8    the offense set forth in Count One of this First Superseding

9    Indictment.

10         2.   Any defendant so convicted shall forfeit to the United

11   States of America the following:

12              (a)   all right, title, and interest in any and all

13   property, real or personal, constituting, or derived from, any

14   proceeds traceable to the offenses; and

15              (b)   To the extent such property is not available for

16   forfeiture, a sum of money equal to the total value of the property

17   described in subparagraph (a).

18         3.   Pursuant to Title 21, United States Code, Section 853(p),

19   as incorporated by Title 28, United States Code, Section 2461(c), any

20   defendant so convicted shall forfeit substitute property, up to the

21   value of the property described in the preceding paragraph if, as the

22   result of any act or omission of said defendant, the property

23   described in the preceding paragraph or any portion thereof (a)

24   cannot be located upon the exercise of due diligence; (b) has been

25   transferred, sold to, or deposited with a third party; (c) has been

26   placed beyond the jurisdiction of the court; (d) has been

27   substantially diminished in value; or (e) has been commingled with

28   other property that cannot be divided without difficulty.

                                            12
     Case 2:20-cr-00239-TJH Document 56 Filed 05/19/21 Page 13 of 14 Page ID #:183



1                              FORFEITURE ALLEGATION TWO

2                             [18 U.S.C. §§ 982 and 1028]

3          1.   Pursuant to Rule 32.2 of the Federal Rules of Criminal

4    Procedure, notice is hereby given that the United States of America

5    will seek forfeiture as part of any sentence, pursuant to Title 18,

6    United States Code, Sections 982 and 1028, in the event of any

7    defendant’s conviction of the offenses set forth in either of Counts

8    Two or Three of this First Superseding Indictment.

9          2.   Any defendant so convicted shall forfeit to the United

10   States of America the following:

11              (a) All right, title and interest in any and all property,

12   real or personal, constituting, or derived from, any proceeds

13   obtained, directly or indirectly, as a result of the offense;

14              (b)   Any personal property used or intended to be used to

15   commit the offense; and

16              (c)   To the extent such property is not available for

17   forfeiture, a sum of money equal to the total value of the property

18   described in subparagraphs (a) and (b).

19         3.   Pursuant to Title 21, United States Code, Section 853(p),

20   as incorporated by Title 18, United States Code, Sections 982(b) and

21   1028(g), any defendant so convicted shall forfeit substitute

22   property, up to the total value of the property described in the

23   preceding paragraph if, as the result of any act or omission of said

24   defendant, the property described in the preceding paragraph, or any

25   portion thereof: (a) cannot be located upon the exercise of due

26   diligence; (b) has been transferred, sold to or deposited with a

27   third party; (c) has been placed beyond the jurisdiction of the

28   court; (d) has been substantially diminished in value; or (e) has

                                            13
     Case 2:20-cr-00239-TJH Document 56 Filed 05/19/21 Page 14 of 14 Page ID #:184



1    been commingled with other property that cannot be divided without

2    difficulty.

3                                             A TRUE BILL

4

5
                                                     /S/______________
6                                             Foreperson
7

8

9     TRACY L. WILKISON
      Acting United States Attorney
10

11
      BRANDON D. FOX
12    Assistant United States Attorney
      Chief, Criminal Division
13
      MARK A. WILLIAMS
14    Assistant United States Attorney
      Chief, Environmental and Community
15    Safety Crimes Section

16    DENNIS MITCHELL
      Assistant United States Attorney
17    Deputy Chief, Environmental and
      Community Safety Crimes Section
18
      ERIK M. SILBER
19    AMANDA M. BETTINELLI
      Assistant United States Attorneys
20    Environmental and Community Safety
      Crimes Section
21

22

23

24

25

26

27

28

                                            14
